The opinion of the Court was delivered by
Weston C. J. ■
Keith, the witness objected to, was legally examinable, upon the voir dire, respecting contracts, records or documents not produced at the trial, so far as they related to his interest in the case. Miller v. Mariner’s Church, 7 Greenl. 51. Prior to his testimony, he had divested himself of his' interest as a stockholder in the bank. This was done through the agency of the cashier. There was an understanding, that the purchaser might, if he elected so to do, re-transfer the stock, within a limited period. The witness however had been notified by the cashier, that the purchaser was satisfied with his bargain. As the transfer was unconditional in its *273terms, the contingency, that he might again become the owner of the stock, at the option of the purchaser, was not, in our opinion, such an interest as goes to his competency.
With regard to the receipt, the evidence did not require nor justify the instruction requested, and that which was given, was quite as favorable, as the case presented would warrant. The jury were in effect instructed, that if the plaintiff acted under any misapprehension, he was not to be concluded by the receipt ; and the whole merits of his claim, together with that paper, were submitted to their consideration.
The defendants were to account for moneys received by them, which were to be applied to the payment of demands, due from the plaintiff. It was competent for them to do so, by the production of their books, the entries being proved to be made by the cashier at the time, the whole account having been submitted to the inspection of the plaintiff, and he making no objection, except to the charge of interest, which being again calculated was found to bo correct.
Certain real estate was conveyed to the bank, as is shown by the written agreement, “ for the better security of the plaintiff’s liability to the bank.” This was in its nature collateral; and did not prevent the bank from making their principal security available, in any manner in their power. The presiding Judge was therefore correct, in withholding instructions requested of an opposite character.